UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. AKBANK T.A.S. Meeting Date:MAR 26, 2015 Record Date: Meeting Type:ANNUAL Ticker:AKBNK Security ID:M0300L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Allocation of Income Management For For 7 Elect Directors Management For Against 8 Approve Director Remuneration Management For For 9 Ratify External Auditors Management For For 10 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 11 Approve Upper Limit of Donations for 2015 Management For For 12 Receive Information on Charitable Donations Management None None ALPHA BANK AE Meeting Date:JUN 26, 2015 Record Date:JUN 19, 2015 Meeting Type:ANNUAL Ticker:ALPHA Security ID:X1687N119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Auditors Management For For 3 Approve Auditors and Fix Their Remuneration Management For For 4 Approve Director Remuneration Management For For 5 Approve Board Actions in Relations to the Merger by Absorption of Diners Club of Greece Finance Company S.A. Management For For 6 Authorize Board to Participate in Companies with Similar Business Interests Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:FEB 26, 2015 Record Date:JAN 26, 2015 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ge Honglin as Director Management For For 1.2 Elect Liu Caiming as Director Management For For 2.1 Elect Chen Lijie as Director Management For For 3 Approve Share Transfer Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 25, 2015 Meeting Type:ANNUAL Ticker:601600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Independent Auditor's Report and Audited Financial Report Management For For 4 Approve Non-distribution of Final Dividend for the Year 2015 and Non-transfer of Capital Reserves to Increase Share Capital Management For For 5 Approve Continuing Connected Transactions Under the Renewed Financial Services Agreement and Related Annual Caps for Three Years Ending Aug. 25, 2018 Management For For 6 Approve Renewal of the Non-Exempt Continuing Connected Transactions and Related Annual Caps for Three Years Ending Dec. 31, 2018 Management For For 7 Approve Provision of Guarantees by the Company to Chalco Hong Kong and Its Subsidiaries for Financing Management For For 8 Approve Provision of Guarantees by the Company to CIT and Its Subsidiaries for Financing Management For For 9 Approve Resolution in Relation to Matters on Guarantees of Ningxia Energy and its Subsidiaries Management For For 10 Approve Remuneration Standards for Directors and Supervisors Management For For 11 Approve Renewal of Liability Insurance for Year 2015-2016 for Directors, Supervisors and Other Senior Management Members Management For For 12 Approve Ernst & Young Hua Ming (LLP) as Domestic Auditors and Ernst & Young as International Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 13 Approve Issuance of Debt Financing Instruments Management For For 14 Approve Issuance of Overseas Bond(s) Management For For 15 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 16 Approve Extension of the Period of Authorization Relating to the Proposed A Shares Issue Management For For 7.1 Elect Hu Shihai as Director Shareholder For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 25, 2015 Meeting Type:SPECIAL Ticker:601600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of the Period of Authorization Relating to the Proposed A Shares Issue Management For For AMBEV S.A. Meeting Date:OCT 01, 2014 Record Date: Meeting Type:SPECIAL Ticker:ABEV3 Security ID:P0273U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement to Absorb Londrina Bebidas Ltda. (Londrina Bebidas) Management For For 2 Appoint Independent Firm to Appraise Proposed Transaction Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Absorption of Londrina Bebidas Management For For 5 Amend Articles to Reflect Changes in Capital Management For For 6 Authorize Board to Ratify and Execute Approved Resolutions Management For For 7 Consolidate Bylaws Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:OCT 14, 2014 Record Date:SEP 12, 2014 Meeting Type:SPECIAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Mineral Ore Purchase and Agency Service Agreement and the Proposed Monetary Cap of Transaction Management For For 2 Approve Pellet Distribution Agreement and the Proposed Monetary Cap of Transaction Management For For 3 Elect Song Jun as Supervisor Management For For 4 Amend Business Scope and Amend Articles of Association Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 29, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:B6399C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Amend Articles Re: Remove References to Bearer Shares Management For For B1 Receive Directors' Reports (Non-Voting) Management None None B2 Receive Auditors' Reports (Non-Voting) Management None None B3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 3.00 per Share Management For For B5 Approve Discharge of Directors Management For For B6 Approve Discharge of Auditors Management For For B7a Elect Michele Burns as Independent Director Management For For B7b Reelect Olivier Goudet as Independent Director Management For For B7c Elect Kasper Rorsted as Independent Director Management For For B7d Reelect Paul Cornet de Ways Ruart as Director Management For Against B7e Reelect Stefan Descheemaeker as Director Management For Against B8a Approve Remuneration Report Management For Against B8b Proposal to Increase Remuneration of Audit Committee Chairman Management For For B8c Approve Non-Employee Director Stock Option Plan and According Stock Option Grants to Non-Executive Directors Management For Against C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For AVON PRODUCTS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Susan J. Kropf Management For For 1.6 Elect Director Maria Elena Lagomasino Management For For 1.7 Elect Director Sara Mathew Management For For 1.8 Elect Director Helen McCluskey Management For For 1.9 Elect Director Sheri McCoy Management For For 1.10 Elect Director Charles H. Noski Management For For 1.11 Elect Director Gary M. Rodkin Management For For 1.12 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For AYALA CORPORATION Meeting Date:APR 10, 2015 Record Date:FEB 04, 2015 Meeting Type:ANNUAL Ticker:AC Security ID:Y0486V115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Annual Report Management For For 3 Ratify All Acts and Resolutions of the Board of Directors and Management Adopted During the Preceding Year Management For For 4.1 Elect Jaime Augusto Zobel de Ayala as Director Management For For 4.2 Elect Fernando Zobel de Ayala as Director Management For For 4.3 Elect Yoshio Amano as Director Management For For 4.4 Elect Ramon R. del Rosario, Jr. as Director Management For For 4.5 Elect Delfin L. Lazaro as Director Management For For 4.6 Elect Xavier P. Loinaz as Director Management For For 4.7 Elect Antonio Jose U. Periquet as Director Management For For 5 Elect SyCip Gorres Velayo & Co. as Independent Auditor and Fix Its Remuneration Management For For 6 Approve Other Matters Management For Against BLOOMBERRY RESORTS CORPORATION Meeting Date:JUN 10, 2015 Record Date:MAY 11, 2015 Meeting Type:ANNUAL Ticker:BLOOM Security ID:Y0927M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Call to Order Management For For 2 Determination of Existence of Quorum Management For For 3 Approve Report of the Chairman Management For For 4 Approve Report of the President Management For For 5 Approve Audited Financial Statements Management For For 6.1 Elect Enrique K. Razon, Jr. as a Director Management For For 6.2 Elect Jose Eduardo J. Alarilla as a Director Management For For 6.3 Elect Thomas Arasi as a Director Management For Against 6.4 Elect Christian R. Gonzalez as a Director Management For For 6.5 Elect Donato C. Almeda as a Director Management For For 6.6 Elect Carlos C. Ejercito as a Director Management For For 6.7 Elect Jon Ramon Aboitiz as a Director Management For For 7 Appoint External Auditor Management For For 8 Other Matters Management For Against BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:DEC 29, 2014 Record Date: Meeting Type:SPECIAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Huachen Framework Agreements and Related Transactions Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:JUN 02, 2015 Record Date:MAY 28, 2015 Meeting Type:ANNUAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Wu Xiao An (Ng Siu On) as Director Management For For 2B Elect Qi Yumin as Director Management For For 2C Elect Xu Bingjin as Director Management For For 2D Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 15, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Board of Supervisors Management For For 3 Accept Final Financial Accounts Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Budget of 2015 Fixed Assets Investment Management For For 6 Approve Remuneration Distribution and Settlement Plan for Directors in 2013 Management For For 7 Approve Remuneration Distribution and Settlement Plan for Supervisors in 2013 Management For For 8 Elect Wang Hongzhang as Director Management For For 9 Elect Pang Xiusheng as Director Management For For 10 Elect Zhang Gengsheng as Director Management For For 11 Elect Li Jun as Director Management For For 12 Elect Hao Aiqun as Director Management For For 13 Elect Elaine La Roche as Director Management For For 14 Approve External Auditors Management For For 15 Approve Impact on Dilution of Current Returns of the Issuance of Preference Shares and Remedial Measures Management For For 16 Approve Shareholder Return Plan for 2015 to 2017 Management For For 17 Approve Capital Plan for 2015 to 2017 Management For For 18 Amend Articles of Association Management For For 19.1 Approve Type and Number of Preference Shares to be Issued Management For For 19.2 Approve Par Value and Issuance Price Management For For 19.3 Approve Maturity Date Management For For 19.4 Approve Use of Proceeds Management For For 19.5 Approve Issuance Method and Investors Management For For 19.6 Approve Profit Distribution Method for Preference Shareholders Management For For 19.7 Approve Mandatory Conversion Management For For 19.8 Approve Conditional Redemption Management For For 19.9 Approve Voting Rights Restrictions and Restoration Management For For 19.10 Approve Repayment Priority and Manner of Liquidation Management For For 19.11 Approve Rating Management For For 19.12 Approve Security Management For For 19.13 Approve Trading or Transfer Restriction Management For For 19.14 Approve Trading Arrangements Management For For 19.15 Approve Effective Period of the Resolution on Issuance of Preference Shares Management For For 19.16 Approve Preference Share Authorization Management For For 19.17 Approve Relationship between Domestic Issuance and Offshore Issuance Management For For 19.18 Approve Application and Approval Procedures to be Performed for the Issuance Management For For 20.1 Approve Type and Number of Preference Shares to be Issued Management For For 20.2 Approve Par Value and Issuance Price Management For For 20.3 Approve Maturity Date Management For For 20.4 Approve Use of Proceeds Management For For 20.5 Approve Issuance Method and Investors Management For For 20.6 Approve Profit Distribution Method for Preference Shareholders Management For For 20.7 Approve Mandatory Conversion Management For For 20.8 Approve Conditional Redemption Management For For 20.9 Approve Voting Rights Restrictions and Restoration Management For For 20.10 Approve Repayment Priority and Manner of Liquidation Management For For 20.11 Approve Rating Management For For 20.12 Approve Security Management For For 20.13 Approve Lock-up Period Management For For 20.14 Approve Effective Period of the Resolution on Issuance of Preference Shares Management For For 20.15 Approve Trading/Listing Arrangement Management For For 20.16 Approve Preference Share Authorization Management For For 20.17 Approve Relationship between Domestic Issuance and Offshore Issuance Management For For 20.18 Approve Application and Approval Procedures to be Performed for the Issuance Management For For 21 Elect Wang Zuji as Director Shareholder None For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 15, 2015 Record Date:MAY 15, 2015 Meeting Type:SPECIAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Type and Number of Preference Shares to be Issued Management For For 1.2 Approve Par Value and Issuance Price Management For For 1.3 Approve Maturity Date Management For For 1.4 Approve Use of Proceeds Management For For 1.5 Approve Issuance Method and Investors Management For For 1.6 Approve Profit Distribution Method for Preference Shareholders Management For For 1.7 Approve Mandatory Conversion Management For For 1.8 Approve Conditional Redemption Management For For 1.9 Approve Voting Rights Restrictions and Restoration Management For For 1.10 Approve Repayment Priority and Manner of Liquidation Management For For 1.11 Approve Rating Management For For 1.12 Approve Security Management For For 1.13 Approve Trading or Transfer Restriction Management For For 1.14 Approve Trading Arrangements Management For For 1.15 Approve Effective Period of the Resolution on Issuance of Preference Shares Management For For 1.16 Approve Preference Share Authorization Management For For 1.17 Approve Relationship between Domestic Issuance and Offshore Issuance Management For For 1.18 Approve Application and Approval Procedures to be Performed for the Issuance Management For For 2.1 Approve Type and Number of Preference Shares to be Issued Management For For 2.2 Approve Par Value and Issuance Price Management For For 2.3 Approve Maturity Date Management For For 2.4 Approve Use of Proceeds Management For For 2.5 Approve Issuance Method and Investors Management For For 2.6 Approve Profit Distribution Method for Preference Shareholders Management For For 2.7 Approve Mandatory Conversion Management For For 2.8 Approve Conditional Redemption Management For For 2.9 Approve Voting Rights Restrictions and Restoration Management For For 2.10 Approve Repayment Priority and Manner of Liquidation Management For For 2.11 Approve Rating Management For For 2.12 Approve Security Management For For 2.13 Approve Lock-up Period Management For For 2.14 Approve Effective Period of the Resolution on Issuance of Preference Shares Management For For 2.15 Approve Trading/Listing Arrangement Management For For 2.16 Approve Preference Share Authorization Management For For 2.17 Approve Relationship between Domestic Issuance and Offshore Issuance Management For For 2.18 Approve Application and Approval Procedures to be Performed for the Issuance Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 28, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:02628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Approve 2014 Financial Report Management For For 4 Approve 2014 Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Ernst & Young Hua Ming LLP and Ernst & Young as PRC Auditor and International Auditor, Respectively and Authorize Board to Fix Their Remuneration for the Year 2014 and 2015 Management For For 7 Elect Yang Mingsheng as Director Management For For 8 Elect Lin Dairen as Director Management For For 9 Elect Xu Hengping as Director Management For For 10 Elect Xu Haifeng as Director Management For For 11 Elect Miao Jianmin as Director Management For Against 12 Elect Zhang Xiangxian as Director Management For For 13 Elect Wang Sidong as Director Management For For 14 Elect Liu Jiade as Director Management For For 15 Elect Anthony Francis Neoh as Director Management For For 16 Elect Chang Tso Tung Stephen as Director Management For For 17 Elect Huang Yiping as Director Management For For 18 Elect Drake Pike as Director Management For For 19 Elect Miao Ping as Supervisor Management For For 20 Elect Shi Xiangming as Supervisor Management For For 21 Elect Xiong Junhong as Supervisor Management For For 22 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 23 Approve Issuance of Debt Instruments Management For For 24 Amend Articles of Association Management For For CHINA MOBILE LIMITED Meeting Date:MAY 28, 2015 Record Date:MAY 21, 2015 Meeting Type:ANNUAL Ticker:00941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Xue Taohai as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors of the Group for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:DEC 23, 2014 Record Date:NOV 21, 2014 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shanghai Petrochemical A Share Option Incentive Scheme (Draft) Management For For 2 Approve Provision of External Guarantees Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 27, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2014 Management For For 5 Approve Interim Profit Distribution Plan for the Year 2015 Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as External Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Service Contracts with Directors and Supervisors Management For For 8 Authorize Secretary of the Board to Deal With All Matters Relating to the Election of Directors and Supervisors Management For For 9 Amend Articles of Association Management For For 10 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12.1 Elect Liu Yun as Supervisor Shareholder For For 12.2 Elect Liu Zhongyun as Supervisor Shareholder For For 12.3 Elect Zhou Hengyou as Supervisor Shareholder For For 12.4 Elect Zou Huiping as Supervisor Shareholder For For 13.1 Elect Wang Yupu as Director Shareholder For For 13.2 Elect Li Chunguang as Director Shareholder For For 13.3 Elect Zhang Jianhua as Director Shareholder For Against 13.4 Elect Wang Zhigang as Director Shareholder For Against 13.5 Elect Dai Houliang as Director Shareholder For Against 13.6 Elect Zhang Haichao as Director Shareholder For Against 13.7 Elect Jiao Fangzheng as Director Shareholder For Against 14.1 Elect Jiang Xiaoming as Director Shareholder For For 14.2 Elect Andrew Y. Yan as Director Shareholder For Against 14.3 Elect Bao Guoming as Director Shareholder For For 14.4 Elect Tang Min as Director Shareholder For For 14.5 Elect Fan Gang as Director Shareholder For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP and Deloitte Touche Tohmatsu as PRC and International Auditors, Respectively and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Approve Issuance of Debt Financing Instruments Shareholder None Against CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:AUG 12, 2014 Record Date:JUL 11, 2014 Meeting Type:SPECIAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Downward Adjustment to the Conversion Price of Convertible Bonds Management For For 2 Approve Corporate Guarantees Management For For 3 Approve Owner's Guarantees Management For For 4 Approve CSD HK Guarantee Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:OCT 16, 2014 Record Date:SEP 15, 2014 Meeting Type:SPECIAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wang Guoliang as Director and Approve the Terms of His Appointment, Including His Remuneration Management For For 2 Approve Equity Transfer Agreement Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:JUN 18, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept 2014 Audited Financial Statements Management For For 2 Accept 2014 Report of Board of Directors Management For For 3 Accept 2014 Report of Supervisory Committee Management For For 4 Approve 2014 Duty Performance Report of the Independent Non-executive Directors Management For For 5 Approve 2014 Annual Report of the Company Management For For 6 Approve Final Dividend Management For For 7 Approve Remuneration of Directors and Supervisors Management For For 8A Approve Baker Tilly China Certified Public Accountants as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 8B Approve Baker Tilly Hong Kong Limited Certified Public Accountants as International Auditor and Authorize Board to Fix Their Remuneration Management For For 8C Approve Baker Tilly China as Internal Control Auditor and Authorize Board to Fix Their Remuneration Management For For 9.1 Elect Xu Lirong as Director Management For For 9.2 Elect Zhang Guofa as Director Management For For 9.3 Elect Su Min as Director Management For For 9.4 Elect Huang Xiaowen as Director Management For For 9.5 Elect Ding Nong as Director Management For For 9.6 Elect Yu Zenggang as Director Management For For 9.7 Elect Han Jun as Director Management For For 9.8 Elect Qiu Guoxuan as Director Management For For 10.1 Elect Wang Wusheng as Director Management For For 10.2 Elect Ruan Yongping as Director Management For For 10.3 Elect Ip Sing Chi as Director Management For For 10.4 Elect Rui Meng as Director Management For For 11.1 Elect Xu Wenrong as Supervisor Management For For 11.2 Elect Chen Jihong as Supervisor Management For For CIA. HERING Meeting Date:APR 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:HGTX3 Security ID:P50753105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For For 2 Approve Capital Budget Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Elect Directors Management For For 5 Approve Remuneration of Company's Management Management For For CIA. HERING Meeting Date:MAY 08, 2015 Record Date: Meeting Type:SPECIAL Ticker:HGTX3 Security ID:P50753105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Capitalization of Reserves Management For For 2 Approve Cancellation of Treasury Shares Management For For 3 Approve Resource Reallocation Under the Tax Incentive Reserve Account Management For For 4 Amend Article 5 to Reflect Changes in Capital Management For For COMPAGNIE FINANCIERE RICHEMONT SA Meeting Date:SEP 17, 2014 Record Date: Meeting Type:ANNUAL Ticker:CFR Security ID:H25662182 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Allocation of Income and Dividends of CHF 1.40 per Registered A Share and of CHF 0.14 per Bearer B Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Elect Yves-Andre Istel as Director Management For Against 4.2 Elect Lord Douro as Director Management For Against 4.3 Elect Jean-Blaise Eckert as Director Management For Against 4.4 Elect Bernard Fornas as Director Management For For 4.5 Elect Richard Lepeu as Director Management For For 4.6 Elect Ruggero Magnoni as Director Management For Against 4.7 Elect Joshua Malherbe as Director Management For Against 4.8 Elect Frederic Mostert as Director Management For Against 4.9 Elect Simon Murray as Director Management For For 4.10 Elect Alain Dominique Perrin as Director Management For Against 4.11 Elect Guillaume Pictet as Director Management For For 4.12 Elect Norbert Platt as Director Management For Against 4.13 Elect Alan Quasha as Director Management For Against 4.14 Elect Maria Ramos as Director Management For For 4.15 Elect Lord Renwick of Clifton as Director Management For Against 4.16 Elect Jan Rupert as Director Management For Against 4.17 Elect Gary Saage as Director Management For Against 4.18 Elect Juergen Schrempp as Director Management For Against 4.19 Elect Johann Rupert as Director and Board Chairman Management For Against 5.1 Appoint Lord Renwick of Clifton as Member of the Compensation Committee Management For Against 5.2 Appoint Lord Douro as Member of the Compensation Committee Management For Against 5.3 Appoint Yves-Andre Istel as Member of the Compensation Committee Management For Against 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Designate Francoise Demierre Morand as Independent Proxy Management For For 8 Transact Other Business (Voting) Management For Against COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:SEP 22, 2014 Record Date:SEP 02, 2014 Meeting Type:SPECIAL Ticker:BUENAVC1 Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger by Absorption of Canteras del Hallazgo SAC by Company Management For For COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 27, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:BUENAVC1 Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Appoint Auditors Management For For 4 Authorize Issuance of Debt Instruments; Authorize Board to Set Terms of the Debt Issuance Management For Against DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 06, 2015 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect Mark Greenberg as a Director Management For For 3 Re-elect Adam Keswick as a Director Management For For 4 Re-elect Henry Keswick as a Director Management For For 5 Re-elect Anthony Nightingale as a Director Management For For 6 Re-elect Percy Weatherall as a Director Management For For 7 Approve Remuneration of Directors Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities With or Without Preemptive Rights Management For For DR. REDDY'S LABORATORIES Meeting Date:JUL 31, 2014 Record Date:JUN 20, 2014 Meeting Type:ANNUAL Ticker:500124 Security ID:Y21089159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 18 Per Share Management For For 3 Reelect A. Puri as Director Management For For 4 Reelect B.L.A. Carter as Director Management For For 5 Reelect S. Iyengar as Director Management For For 6 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Elect A.S. Ganguly as Independent Director Management For For 8 Elect J.P. Moreau as Independent Director Management For For 9 Elect K. P. Morparia as Independent Director Management For For 10 Elect O. Goswami as Independent Director Management For For 11 Elect R. Bhoothalingam as Independent Director Management For For 12 Approve Revision in the Appointment of G.V. Prasad, Co-Chairman, Managing Director, and CEO Management For For 13 Approve Revision in the Appointment of S. Reddy, Chairman Management For For 14 Approve Remuneration of Cost Auditors Management For For 15 Approve Related Party Transactions with Dr. Reddy's Laboratories Inc., USA Management For For EMAAR PROPERTIES PJSC Meeting Date:NOV 24, 2014 Record Date:NOV 20, 2014 Meeting Type:SPECIAL Ticker:EMAAR Security ID:M4025S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividends of AED 1.257 per share Management For For EMBOTELLADORA ANDINA S.A. Meeting Date:APR 22, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:ANDINA-B Security ID:P3697U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Present Dividend Policy Management None None 4 Approve Remuneration of Directors, Directors' Committee and Audit Committee Members Management For For 5 Appoint Auditors Management For For 6 Inform Designation of Risk Assessment Companies Management None None 7 Receive Report Regarding Related-Party Transactions Management None None 8 Designate Newspaper to Publish Meeting Announcements Management For For 9 Other Business Management For Against GRAND KOREA LEISURE CO LTD. Meeting Date:AUG 12, 2014 Record Date:JUL 09, 2014 Meeting Type:SPECIAL Ticker:114090 Security ID:Y2847C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Shin Sang-Yong as Non-independent Non-executive Director Management For For GRAND KOREA LEISURE CO. LTD. Meeting Date:OCT 16, 2014 Record Date:AUG 29, 2014 Meeting Type:SPECIAL Ticker:114090 Security ID:Y2847C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Kim Kyung-Sook as Outside Director Management For For GRUPO CLARIN S.A. Meeting Date:SEP 22, 2014 Record Date:AUG 21, 2014 Meeting Type:SPECIAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Inform and Ratify Actions Taken By Board in Relation to Acceptance of Irrevocable Offers from 34 South Media LLC in Connection with Acquisition of Shares of Unit 4 of Plan to Conform Management For For GRUPO CLARIN S.A. Meeting Date:APR 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements and Statutory Reports Management For For 3 Consider Discharge of Directors Management For For 4 Consider Remuneration of Directors; Authorize Advance Remuneration of Directors Management For For 5 Consider Discharge of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 6 Consider Remuneration of Members of Internal Statutory Auditors Committee (Comision Fiscalizadora); Authorize Advance Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 7 Consider Allocation of Income in the Amount of ARS 804.1 Million; Approve Integration of Voluntary Reserve For Financial Assistance of Subsidiaries and Media Law Management For For 8 Elect Directors and Their Alternates Management For For 9 Elect Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) and Their Alternates Management For For 10 Approve Budget of Audit Committee Management For For 11 Consider Remuneration of Auditors Management For For 12 Appoint Auditors Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Annual Report and Summary Management For For 2 Approve 2014 Work Report of the Board of Directors Management For For 3 Approve 2014 Work Report of the Supervisory Committee Management For For 4 Approve 2014 Financial Report Management For For 5 Approve 2014 Profit Distribution Plan Management For For 6 Approve Appointment of Auditors Management For For 7 Approve Appointment of Internal Control Auditors Management For For 8 Approve Dividend Distribution Plan for 2015-2017 Management For For 9a Elect Zhang Fangyou as Director Management For For 9b Elect Zeng Qinghong as Director Management For For 9c Elect Yuan Zhongrong as Director Management For For 9d Elect Yao Yiming as Director Management For For 9e Elect Feng Xingya as Director Management For For 9f Elect Lu Sa as Director Management For For 9g Elect Chen Maoshan as Director Management For For 9h Elect Wu Song as Director Management For For 9i Elect Li Pingyi as Director Management For For 9j Elect Ding Hongxiang as Director Management For For 9k Elect Fu Yuwu as Director Management For For 9l Elect Lan Hailin as Director Management For For 9m Elect Li Fangjin as Director Management For Against 9n Elect Leung Lincheong as Director Management For Against 9o Elect Wang Susheng as Director Management For Against 10a Elect Gao Fusheng as Supervisor Management For For 10b Elect Wu Chunlin as Supervisor Management For For 10c Elect Su Zhanpeng as Supervisor Management For For 11 Amend Articles of Association Management For For HABIB BANK LTD. Meeting Date:APR 25, 2015 Record Date:APR 18, 2015 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Amalgamation Management For For HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Jung Mong-Gyu as Inside Director Management For For 2.2 Elect Lee Jong-Sik as Inside Director Management For For 2.3 Elect Yook Geun-Yang as Inside Director Management For For 2.4 Elect Park Yong-Suk as Outside Director Management For Against 2.5 Elect Kim Yong-Duk as Outside Director Management For For 3 Elect Park Yong-Suk as Members of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:SEP 19, 2014 Record Date:AUG 19, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Offshore Preference Shares Management For For 2.2 Approve Issue Size in Respect to Issuance of Offshore Preference Shares Management For For 2.3 Approve Method of Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.4 Approve Par Value and Issue Price in Respect to Issuance of Offshore Preference Shares Management For For 2.5 Approve Maturity in Respect to Issuance of Offshore Preference Shares Management For For 2.6 Approve Target Investors in Respect to Issuance of Offshore Preference Shares Management For For 2.7 Approve Lock-up Period in Respect to Issuance of Offshore Preference Shares Management For For 2.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Offshore Preference Shares Management For For 2.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Offshore Preference Shares Management For For 2.10 Approve Terms of Conditional Redemption in Respect to Issuance of Offshore Preference Shares Management For For 2.11 Approve Restrictions on Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.12 Approve Restoration of Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Offshore Preference Shares Management For For 2.14 Approve Rating in Respect to Issuance of Offshore Preference Shares Management For For 2.15 Approve Security in Respect to Issuance of Offshore Preference Shares Management For For 2.16 Approve Use of Proceeds from the Issuance of the Offshore Preference Shares Management For For 2.17 Approve Transfer in Respect to Issuance of Offshore Preference Shares Management For For 2.18 Approve Relationship between Offshore and Domestic Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.19 Approve Validity Period of the Resolution in Respect to Issuance of the Offshore Preference Shares Management For For 2.20 Approve Application and Approval Procedures to be Completed for the Issuance of the Offshore Preference Shares Management For For 2.21 Approve Matters Relating to Authorisation in Respect to Issuance of Offshore Preference Shares Management For For 3.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Domestic Preference Shares Management For For 3.2 Approve Number of Preference Shares to be Issued and Issue Size in Respect to Issuance of Domestic Preference Shares Management For For 3.3 Approve Method of Issuance n Respect to Issuance of Domestic Preference Shares Management For For 3.4 Approve Par Vaue and Issue Price in Respect to Issuance of Domestic Preference Shares Management For For 3.5 Approve Maturity in Respect to Issuance of Domestic Preference Shares Management For For 3.6 Approve Target Investors in Respect to Issuance of Domestic Preference Shares Management For For 3.7 Approve Lock-up Period in Respect to Issuance of Domestic Preference Shares Management For For 3.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Domestic Preference Shares Management For For 3.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Domestic Preference Shares Management For For 3.10 Approve Terms of Conditional Redemption in Respect to Issuance of Domestic Preference Shares Management For For 3.11 Approve Restrictions on Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.12 Approve Restoration of Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Domestic Preference Shares Management For For 3.14 Approve Rating in Respect to Issuance of Domestic Preference Shares Management For For 3.15 Approve Security in Respect to Issuance of Domestic Preference Shares Management For For 3.16 Approve Use of Proceeds from the Issuance of the Domestic Preference Shares Management For For 3.17 Approve Transfer in Respect to Issuance of Domestic Preference Shares Management For For 3.18 Approve Relationship Between Domestic and Offshore Issuance in Respect to Issuance of Domestic Preference Shares Management For For 3.19 Approve Validity Period of the Resolution in Respect to Issuance of Domestic Preference Shares Management For For 3.20 Approve Application and Approval Procedures to be Completed for the Issuance of Domestic Preference Shares Management For For 3.21 Approve Matters Relating to Authorisation in Respect to Issuance of Domestic Preference Shares Management For For 4 Amend Articles of Association Management For For 5 Approve Capital Planning for 2015 to 2017 Management For For 6 Approve Impact on Main Financial Indicators from Dilution of Current Returns and the Remedial Measures to be Adopted by the Company Management For For 7 Approve Formulation of Shareholder Return Plan for 2014 to 2016 Management For For 8 Approve Payment of Remuneration to Directors and Supervisors for 2013 Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JAN 23, 2015 Record Date:DEC 23, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jiang Jianqing as Director Management For For 2 Elect Anthony Francis Neoh as Director Management For For 3 Elect Wang Xiaoya as Director Management For For 4 Elect Ge Rongrong as Director Management For For 5 Elect Zheng Fuqing as Director Management For For 6 Elect Fei Zhoulin as Director Management For For 7 Elect Cheng Fengchao as Director Management For For 8 Elect Wang Chixi as Supervisor Management For For 9 Approve Adjustment to the Valid Period of the Issue of Eligible Tier-2 Capital Instruments Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JUN 19, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Work Report of the Board of Directors Management For For 2 Approve 2014 Work Report of the Board of Supervisors Management For For 3 Elect Qian Wenhui as Supervisor Management For For 4 Approve 2014 Audited Accounts Management For For 5 Approve 2014 Profit Distribution Plan Management For For 6 Approve 2015 Fixed Asset Investment Budget Management For For 7 Approve Auditors for 2015 Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Elect Wang Xiquan as Director Management For For 10 Elect Or Ching Fai as Director Management For For INFOSYS LTD. Meeting Date:NOV 21, 2014 Record Date:OCT 15, 2014 Meeting Type:SPECIAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital Management For For 2 Amend Memorandum of Association to Reflect Increase in Authorized Share Capital Management For For 3 Amend Articles of Association to Reflect Increase in Authorized Share Capital Management For For 4 Approve Bonus Issue Management For For INFOSYS LTD. Meeting Date:FEB 27, 2015 Record Date:JAN 16, 2015 Meeting Type:SPECIAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect J.S. Lehman as Independent Director Management For For 2 Elect J.W. Etchemendy as Independent Director Management For For INFOSYS LTD. Meeting Date:JUN 03, 2015 Record Date:APR 24, 2015 Meeting Type:SPECIAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital Management For For 2 Amend Memorandum of Association to Reflect Increase in Capital Management For For 3 Approve Bonus Issue Management For For 4 Approve Sale of Finacle to Edgeverve Systems Ltd. Management For For 5 Approve Sale of Edge Services to Edgeverve Systems Ltd. Management For For INFOSYS LTD. Meeting Date:JUN 22, 2015 Record Date:JUN 16, 2015 Meeting Type:ANNUAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Final Dividend and Confirm Interim Dividend Management For For 3 Elect U.B.P. Rao as Director Management For For 4 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect R. Kudva as Independent Director Management For For 6 Approve Commission Remuneration for Non-Executive Directors Management For For 7 Approve Acquisition of the Healcare Business from Infosys Public Services, Inc Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:JUN 09, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Approve 2014 Report of the Independent Non-Executive Directors Management For For 4 Approve 2014 Profit Distribution Plan Management For For 5 Approve 2014 Annual Report Management For For 6 Approve Confirmation of the Actual Amount of Connected Party Transactions in the Ordinary Course of Business in 2014 and the Estimates for the Annual Caps of Connected Party Transactions in the Ordinary Course of Business for 2015-2017 Management For For 7 Approve Renewal of Continuing Connected Transactions Management For For 8 Approve Guarantee to Subsidiaries and Joint Stock Companies Management For For 9 Approve Adjusment on the Investment Evaluation of the Refined Chemical Project of Yitai Chemical Management For For 10 Approve Indirect Coal to Liquids Conversion Pilot Project Plan and Investment of Yitai Coal-to-oil Management For For 11 Approve Coal-to-oil Pilot Project Plan and Investment of Yitai Yili Management For For 12 Approve Coal-based Polygeneration Comprehensive Project Plan and Investment of Yitai Xinjiang Management For For 13 Approve Project Capital Expenditure of Yitai Coal for the Year 2015 Management For For 14 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 15 Approve Qualification Satisfaction of the Non-public Issuance Conditions of Preference Shares Management For For 16 Approve Non-public Issuance Conditions of Preference Shares Management For For 16.1 Approve Type and Size of Preference Shares to be Issued in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.2 Approve Method of Issuance in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.3 Approve Target Investors and Placing Arrangement for Existing Shareholders in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.4 Approve Par Value and Issuance Price in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.5 Approve Principles for Determination of Dividend Rate in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.6 Approve Method of Profit Distribution for the Preference Shareholders in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.7 Approve Redemption Terms in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.8 Approve Voting Right Restriction in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.9 Approve Voting Right Restoration in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.10 Approve Sequence of Settlement and Method of Liquidation in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.11 Approve Rating Arrangement in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.12 Approve Guarantee Arrangement in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.13 Approve Listing and Transfer Arranagement Upon Issuance of Preference Shares Management For For 16.14 Approve Use of Proceeds in Relation to the Non-Public Issuance Plan of Preference Shares Management For For 16.15 Approve Validity Period of the Resolution in Respect of the Issuance of Preference Shares Management For For 17 Approve Preliminary Plan of Non-public Issuance of Preference Shares Management For For 18 Approve Feasibility Report on the Use of Proceeds of Non-public Issuance of the Preference Shares Management For For 19 Approve Dilution of Current Returns and Remedial Measures Upon the Issuance of Preference Shares Management For For 20 Amend Articles of Association Management For For 21 Amend Rules of Procedures of General Meetings Management For For 22 Authorize Board to Handle All Matters Relating to the Non-public Issuance of Preference Shares Management For For 23 Approve Acquisition of 5 Percent Equity of Yitai Guanglian Management For For 24 Approve Da Hua Certified Public Accountants (special general partnership) as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor Shareholder For For 25 Approve Da Hua Certified Public Accountants (special general partnership) as Internal Control Auditor Shareholder For For 26 Approve Replacement of Supervisor Management For For 27 Elect Zhang Zhiming as Director Shareholder For For KASIKORNBANK PCL Meeting Date:APR 02, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Sujitpan Lamsam as Director Management For For 5.2 Elect Khunying Suchada Kiranandana as Director Management For For 5.3 Elect Abhijai Chandrasen as Director Management For For 5.4 Elect Predee Daochai as Director Management For For 6 Elect Wiboon Khusakul as Director Management For For 7 Approve Remuneration of Directors Management For For 8 Approve KPMG Phoomchai Audit Ltd as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Other Business Management None None KENYA COMMERCIAL BANK LTD Meeting Date:MAY 15, 2015 Record Date: Meeting Type:ANNUAL Ticker:KCBK Security ID:V5337U128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Table the Proxies and Note the Presence of Quorum Management For For 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve First and Final Dividend of KES 2.00 Per Share Management For For 3.1 Reelect Ngeny Biwot as Director Management For For 3.2 Reelect Charity Muya-Ngaruiya as Director Management For For 3.3 Reelect Joseph Kibwana as Director Management For For 4 Approve Remuneration of Directors Management For For 5 Ratify KPMG Kenya as Auditors Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 1.1 Ratify Incorporation of KCB Bank Kenya as a wholly owned Subsidiary Management For For 1.2.1 Authorize KCB Bank of Kenya to Apply to Central Bank of Kenya for Commercial Banking License Management For For 1.2.2 Authorize Transfer of Company's Banking Business, Assets and Liabilities to KCB Bank of Kenya Management For For 1.2.3 Approve Acquisition of Shares in KCB Bank of Kenya Management For For 1.2.4 Approve Reorganization of the Company to a Non-Operating Holding Company Management For For 2.1 Change Company Name Management For For 2.2 Amend Articles 3(1)(A), 3(1)(B) and 32(A) of Memorandum of Association Management For For 3.1.1 Amend Articles 82(A), 82(A), 91(A), 101(A), 121(A), 121(B) and 139 of Articles of Association Management For For 3.1.2 Amend Article 129 of Articles of Association Management For For 3.1.3 Amend Article 137 of Articles of Association Management For For 1 Other Business Management For Against KUMBA IRON ORE LTD Meeting Date:MAY 08, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:KIO Security ID:S4341C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Deloitte & Touche as Auditors of the Company Management For For 2.1 Re-elect Buyelwa Sonjica as Director Management For For 2.2 Re-elect Fani Titi as Director Management For For 2.3 Re-elect Dolly Mokgatle as Director Management For For 2.4 Re-elect Allen Morgan as Director Management For For 3.1 Re-elect Zarina Bassa as Chairman of Audit Committee Management For For 3.2 Re-elect Litha Nyhonyha as Member of Audit Committee Management For For 3.3 Re-elect Dolly Mokgatle as Member of Audit Committee Management For For 3.4 Re-elect Allen Morgan as Member of Audit Committee Management For For 4 Approve Remuneration Policy Management For For 5 Place Authorised but Unissued Shares under Control of Directors Management For For 6 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 7 Approve Remuneration of Non-Executive Directors Management For For 8 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For 9 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 23, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Naporn Sunthornchitcharoen as Director Management For For 5.2 Elect Piphob Weerapong as Director Management For For 5.3 Elect Bundit Pitaksit as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For For LUKOIL OAO Meeting Date:DEC 12, 2014 Record Date:NOV 07, 2014 Meeting Type:SPECIAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 60 per Share for First Nine Months of Fiscal 2014 Management For For M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 09, 2015 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For For M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 09, 2015 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Remuneration of Company's Management for Fiscal Year 2014 Management For Against 2 Approve Remuneration of Company's Management Management For For MELCO CROWN (PHILIPPINES) RESORTS CORP. Meeting Date:MAY 18, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:MCP Security ID:Y5961U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 3 Approve the Minutes of the Previous Annual Stockholders' Meeting Held on May 19, 2014 Management For For 5 Approve the Audited Financial Statements of the Company for the Year Ended Dec. 31, 2014 Management For For 6.1 Elect Clarence Yuk Man Chung as Director Management For For 6.2 Elect William Todd Nisbet as Director Management For For 6.3 Elect James Andrew Charles MacKenzie as Director Management For For 6.4 Elect Alec Yiu Wa Tsui as Director Management For For 6.5 Elect Jose F. Buenaventura as Director Management For Against 6.6 Elect J.Y. Teo Kean Yin as Director Management For For 6.7 Elect Maria Marcelina O. Cruzana as Director Management For For 6.8 Elect Liberty A. Sambua as Director Management For For 6.9 Elect Johann M. Albano as Director Management For For 7 Appoint External Auditor Management For For 8 Approve Further Amendments to the Amended Articles of Incorporation Management For For 9 Approve Amendment of Share Incentive Plan Management For For 10 Ratify Actions Taken by the Board of Directors and Officers Since the Annual Stockholders' Meeting Held on May 19, 2014 Management For For MGM CHINA HOLDINGS LTD. Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:02282 Security ID:G60744102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Chen Yau Wong as Director Management For For 3A2 Elect William Joseph Hornbuckle as Director Management For For 3A3 Elect Kenneth A. Rosevear as Director Management For For 3A4 Elect Zhe Sun as Director Management For For 3A5 Elect Russell Francis Banham as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against MTN GROUP LTD Meeting Date:MAY 27, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Re-elect Alan Harper as Director Management For For 1.2 Re-elect Peter Mageza as Director Management For For 1.3 Re-elect Dawn Marole as Director Management For For 1.4 Re-elect Jan Strydom as Director Management For Against 1.5 Re-elect Alan van Biljon as Director Management For For 1.6 Elect Christine Ramon as Director Management For For 2.1 Elect Christine Ramon as Member of the Audit Committee Management For For 2.2 Re-elect Peter Mageza as Member of the Audit Committee Management For For 2.3 Re-elect Johnson Njeke as Member of the Audit Committee Management For For 2.4 Re-elect Jeff van Rooyen as Member of the Audit Committee Management For For 3 Reappoint PricewaterhouseCoopers Inc and SizweNtsalubaGobodo Inc as Joint Auditors of the Company Management For For 4 Place Authorised but Unissued Shares under Control of Directors Management For For 5 Authorise Board to Issue Shares for Cash Management For For 1 Approve Remuneration Philosophy Management For For 1 Approve Remuneration of Non-executive Directors Management For For 2 Authorise Repurchase of Issued Share Capital Management For For 3 Approve Financial Assistance to Subsidiaries and Other Related and Inter-related Entities and to Directors, Prescribed Officers and Other Persons Participating in Share or Other Employee Incentive Schemes Management For Against 4 Amend Performance Share Plan 2010 Management For For NASPERS LTD Meeting Date:AUG 29, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:NPN Security ID:S53435103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2014 Management For For 2 Approve Dividends for N Ordinary and A Ordinary Shares Management For For 3 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and Appoint B Deegan as Individual Registered Auditor Management For For 4.1 Elect Craig Enenstein as Director Management For For 4.2 Elect Don Eriksson as Director Management For For 4.3 Elect Roberto Oliveira de Lima as Director Management For For 4.4 Elect Yuanhe Ma as Director Management For For 4.5 Elect Cobus Stofberg as Director Management For For 4.6 Elect Nolo Letele as Director Management For For 4.7 Elect Bob van Dijk as Director Management For For 4.8 Elect Basil Sgourdos as Director Management For For 5.1 Re-elect Rachel Jafta as Director Management For For 5.2 Re-elect Debra Meyer as Director Management For For 5.3 Re-elect Boetie van Zyl as Director Management For For 6.1 Re-elect Francine-Ann du Plessis as Member of the Audit Committee Management For For 6.2 Elect Don Eriksson as Member of the Audit Committee Management For For 6.3 Re-elect Ben van der Ross as Member of the Audit Committee Management For For 6.4 Re-elect Boetie van Zyl as Member of the Audit Committee Management For For 7 Approve Remuneration Policy Management For Against 8 Place Authorised but Unissued Shares under Control of Directors Management For Against 9 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For Against 10 Authorise Board to Ratify and Execute Approved Resolutions Management For For 1.1 Approve Remuneration of Board Chairman Management For For 1.2.1 Approve Remuneration of Board Member (South African Resident) Management For For 1.2.2 Approve Remuneration of Board Member (Non-South African Resident) Management For For 1.2.3 Approve Remuneration of Board Member (Additional Amount for Non-South African Resident) Management For Against 1.2.4 Approve Remuneration of Board Member (Daily Amount) Management For For 1.3 Approve Remuneration of Audit Committee Chairman Management For For 1.4 Approve Remuneration of Audit Committee Member Management For For 1.5 Approve Remuneration of Risk Committee Chairman Management For For 1.6 Approve Remuneration of Risk Committee Member Management For For 1.7 Approve Remuneration of Human Resources and Remuneration Committee Chairman Management For For 1.8 Approve Remuneration of Human Resources and Remuneration Committee Member Management For For 1.9 Approve Remuneration of Nomination Committee Chairman Management For For 1.10 Approve Remuneration of Nomination Committee Member Management For For 1.11 Approve Remuneration of Social and Ethics Committee Chairman Management For For 1.12 Approve Remuneration of Social and Ethics Committee Member Management For For 1.13 Approve Remuneration of Trustees of Group Share Schemes/Other Personnel Funds Management For For 1.14 Approve Remuneration of Chairman of Media24 Pension Fund Management For For 1.15 Approve Remuneration of Trustees of Media24 Pension Fund Management For For 1.1 Approve Remuneration of Board Chairman Management For For 1.2.1 Approve Remuneration of Board Member (South African Resident) Management For For 1.2.2 Approve Remuneration of Board Member (Non-South African Resident) Management For For 1.2.3 Approve Remuneration of Board Member (Additional Amount for Non-South African Resident) Management For Against 1.2.4 Approve Remuneration of Board Member (Daily Amount) Management For For 1.3 Approve Remuneration of Audit Committee Chairman Management For For 1.4 Approve Remuneration of Audit Committee Member Management For For 1.5 Approve Remuneration of Risk Committee Chairman Management For For 1.6 Approve Remuneration of Risk Committee Member Management For For 1.7 Approve Remuneration of Human Resources and Remuneration Committee Chairman Management For For 1.8 Approve Remuneration of Human Resources and Remuneration Committee Member Management For For 1.9 Approve Remuneration of Nomination Committee Chairman Management For For 1.10 Approve Remuneration of Nomination Committee Member Management For For 1.11 Approve Remuneration of Social and Ethics Committee Chairman Management For For 1.12 Approve Remuneration of Social and Ethics Committee Member Management For For 1.13 Approve Remuneration of Trustees of Group Share Schemes/Other Personnel Funds Management For For 1.14 Approve Remuneration of Chairman of Media24 Pension Fund Management For For 1.15 Approve Remuneration of Trustees of Media24 Pension Fund Management For For 2 Amend Memorandum of Incorporation Management For For 3 Approve Financial Assistance in Terms of Section 44 of the Act Management For Against 4 Approve Financial Assistance in Terms of Section 45 of the Act Management For For 5 Authorise Repurchase of N Ordinary Shares Management For For 6 Authorise Repurchase of A Ordinary Shares Management For Against NATIONAL BANK OF GREECE SA Meeting Date:NOV 07, 2014 Record Date:OCT 31, 2014 Meeting Type:SPECIAL Ticker:ETE Security ID:X56533148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Inclusion of the Bank in a special Legal Framework Regarding the Conversion of Deferred Tax Assets into Claims Against the Hellenic Republic, the Formation of a Special Reserve, and the Free Issue of Warrants Management For For 2 Authorize the Board to take the Necessary Actions in Implementation of Item 1 Management For For 3 Various Announcements and Approvals Management For Against NATIONAL BANK OF GREECE SA Meeting Date:JUN 19, 2015 Record Date:JUN 12, 2015 Meeting Type:ANNUAL Ticker:ETE Security ID:X56533148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Statutory Reports Management For For 2 Accept Financial Statements Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Auditors and Fix Their Remuneration Management For For 5 Elect Directors and Appoint Independent Directors Management For Against 6 Approve Director Remuneration Management For Against 7 Authorize Board to Participate in Companies with Similar Business Interests Management For For 8 Elect Members of Audit Committee Management For For 9 Amend Article 24 of Company Bylaws Management For For 10 Approve Accounting Transfers Management For For 11 Authorize Share Capital Increase and/or Convertible Debt Issuance Management For Against 12 Ratify Appointment of Directors Management For For NETEASE INC. Meeting Date:SEP 05, 2014 Record Date:AUG 05, 2014 Meeting Type:ANNUAL Ticker:NTES Security ID:64110W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect William Lei Ding as Director Management For For 1b Re-elect Alice Cheng as Director Management For For 1c Re-elect Denny Lee as Director Management For For 1d Re-elect Joseph Tong as Director Management For For 1e Re-elect Lun Feng as Director Management For For 1f Re-elect Michael Leung as Director Management For For 1g Re-elect Michael Tong as Director Management For For 2 Approve Appointment of PricewaterhouseCoopers Zhong Tian LLP as Auditors of NetEase, Inc. for the Fiscal Year Ending December 31, 2014 Management For For NIGERIAN BREWERIES PLC Meeting Date:DEC 04, 2014 Record Date: Meeting Type:COURT Ticker:NB Security ID:V6722M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For PETROCHINA COMPANY LIMITED Meeting Date:OCT 29, 2014 Record Date:SEP 26, 2014 Meeting Type:SPECIAL Ticker:00857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Comprehensive Agreement and the Proposed Annual Caps in Respect of the Non-Exempt Continuing Connected Transactions Management For For 2 Elect Zhang Biyi as Director Management For For 3 Elect Jiang Lifu as Supervisor Management For For PETROCHINA COMPANY LIMITED Meeting Date:JUN 23, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:00857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Approve 2014 Audited Financial Statements Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2015 Management For For 6 Approve KPMG Huazhen and KPMG as Domestic and International Auditors, Respectively, for the Year 2015 and Authorize Board to Fix Their Remuneration Management For For 7.1 Elect Zhao Zhengzhang as Director Management For For 7.2 Elect Wang Yilin as Director and Authorize Board to Fix His Remuneration Shareholder For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 9 Approve Issuance of Debt Financing Instruments Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 29, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Guilherme Affonso Ferreira as Director Nominated by Preferred Shareholders Shareholder None For 2 Elect Walter Luis Bernardes and Roberto Lamb (Alternate) as Fiscal Council Members Nominated by Preferred Shareholders Shareholder None For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL Ticker:03636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Annual Report Management For For 2 Approve 2014 Report of the Board of Directors Management For For 3 Approve 2014 Report of the Board of Supervisors Management For For 4 Approve 2014 Financial Report Management For For 5 Approve 2014 Dividend Distribution Plan Management For For 6 Approve Financial Budget for 2015 Management For For 7 Approve Financing Loans for 2015 Management For For 8 Approve Provision of Guarantees for Subsidiaries Management For Against 9 Approve BDO China Shu Lun Pan Certified Public Accountants LLP as PRC Auditor and KPMG as International Auditor and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against PT ASTRA INTERNATIONAL TBK Meeting Date:APR 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of the Association Management For Against 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income Management For For 4 Elect Directors and Commissioners and Approve Their Remuneration Management For Against 5 Approve Auditors Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:FEB 27, 2015 Record Date:FEB 04, 2015 Meeting Type:SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of the Association Management For For 2 Elect Directors Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:APR 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Auditors Management For For 4 Approve Remuneration of Directors, Commissioners, and Shariah Supervisory Board Management For For 5 Elect Commissioners Management For For 6 Amend Articles of the Association Management For For PT SEMEN INDONESIA (PERSERO) TBK Meeting Date:JAN 23, 2015 Record Date:JAN 07, 2015 Meeting Type:SPECIAL Ticker:SMGR Security ID:Y7142G168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors and Commissioners Management For For PT SEMEN INDONESIA (PERSERO) TBK Meeting Date:APR 16, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:SMGR Security ID:Y7142G168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Discharge of Directors and Commissioners Management For For 2 Approve Annual Report of Partnership and Community Development Program and Discharge of Directors and Commissioners Management For For 3 Approve Allocation of Income Management For For 4 Approve Remuneration of Directors and Commissioners Management For For 5 Approve Auditors of the Company and the PCDP Management For For 6 Amend Articles of the Association Management For For 7 Elect Directors Management For Against PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 26, 2015 Record Date:FEB 12, 2015 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2014 Performance Result and 2015 Work Plan Management None None 2 Accept Financial Statements Management For For 3 Approve Dividend Management For For 4 Approve Issuance of Debentures Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Remuneration of Directors and Sub-Committees Management For For 7.1 Elect Prajya Phinyawat as Director Management For For 7.2 Elect Chakkrit Parapuntakul as Director Management For For 7.3 Elect Tanarat Ubol as Director Management For For 7.4 Elect Nuttachat Charuchinda as Director Management For For 7.5 Elect Songsak Saicheua as Director Management For For PTT PCL Meeting Date:APR 09, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:PTT Security ID:Y6883U113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Performance Statement and Accept Financial Statements Management For For 2 Approve Allocation of Income and Dividend of THB 11.00 Per Share Management For For 3.1 Elect Areepong Bhoocha-oom as Director Management For For 3.2 Elect Watcharakiti Watcharothai as Director Management For For 3.3 Elect Nuntawan Sakuntanaga as Director Management For For 3.4 Elect Chanvit Amatamatucharti as Director Management For For 3.5 Elect Pailin Chuchottaworn as Director Management For For 4 Approve Remuneration of Directors Management For For 5 Approve Office of The Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Transfer of the Promotion of Electricity and Steam Generation Business Management For For 7 Other Business Management For Against QUALITY HOUSES PCL Meeting Date:APR 17, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:QH Security ID:Y7173A288 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Operating Results Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5 Reduce Registered Capital and Amend Memorandum of Association to Reflect Reduction in Registered Capital Management For For 6 Increase Registered Capital and Amend Memorandum of Association to Reflect Increase in Registered Capital Management For For 7 Approve Allocation of Shares to Support Stock Dividend Payment Management For For 8.1 Elect Anant Asavabhokhin as Director Management For For 8.2 Elect Pornthep Pipattangsakul as Director Management For For 8.3 Elect Adisorn Thananun - narapool as Director Management For For 8.4 Elect Chulasingh Vasantasingh as Director Management For For 9 Approve Remuneration of Directors Management For For 10 Approve Bonus of Directors Management For For 11 Approve EY Office Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 12 Other Business Management For Against RELIANCE INDUSTRIES LTD. Meeting Date:MAR 28, 2015 Record Date:FEB 19, 2015 Meeting Type:SPECIAL Ticker:500325 Security ID:Y72596102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect M.L. Bhakta as Independent Non-Executive Director Management For For 2 Elect D.V. Kapur as Independent Non-Executive Director Management For For 3 Elect D.C. Jain as Independent Non-Executive Director Management For For 4 Elect R.A. Mashelkar as Independent Non-Executive Director Management For For 5 Elect M. Sahu as Independent Non-Executive Director Management For For 6 Amend Memorandum of Association Management For For 7 Approve Reappointment and Remuneration of H.R. Meswani as Executive Director Management For For RELIANCE INDUSTRIES LTD. Meeting Date:JUN 12, 2015 Record Date:JUN 05, 2015 Meeting Type:ANNUAL Ticker:500325 Security ID:Y72596102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Audited Financial Statements and Statutory Reports Management For For 1.2 Accept Consolidated Financial Statements Management For For 2 Approve Dividend Payment Management For For 3.1 Elect H.R. Meswani as Director Management For For 3.2 Elect P.M.S. Prasad as Director Management For For 4 Approve Chaturvedi & Shah, Deloitte Haskins & Sells LLP, and Rajendra & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For Against 5 Elect R.S. Gujral as Independent Director Management For For 6 Approve Reappointment and Remuneration of P.K. Kapil as Executive Director Management For For 7 Approve Remuneration of Cost Auditors Management For For 8 Authorize Issuance of Non-Convertible Debentures Management For For REMGRO LTD Meeting Date:NOV 25, 2014 Record Date:NOV 14, 2014 Meeting Type:ANNUAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2014 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Hein Doman as the Individual Registered Auditor Management For For 3 Re-elect Leon Crouse as Director Management For For 4 Re-elect Paul Harris as Director Management For For 5 Re-elect Edwin Hertzog as Director Management For For 6 Re-elect Peter Mageza as Director Management For For 7 Re-elect Jabu Moleketi as Director Management For For 8 Re-elect Peter Mageza as Member of the Audit and Risk Committee Management For For 9 Re-elect Jabu Moleketi as Member of the Audit and Risk Committee Management For For 10 Re-elect Frederick Robertson as Member of the Audit and Risk Committee Management For For 11 Re-elect Herman Wessels as Member of the Audit and Risk Committee Management For For 1 Approve Directors' Remuneration Management For For 2 Authorise Repurchase of Up to Ten Percent of Issued Share Capital Management For For 3 Approve Financial Assistance to Related and Inter-related Companies and Corporations Management For For ROMGAZ SA Meeting Date:JUL 30, 2014 Record Date:JUL 18, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 6 of Bylaws to Reflect Ownership Management For For 2 Adopt Company's Corporate Governance Rules Management For For 3 Amend General Meeting Decision 4/29 Re: Opening of New Worksite Management For For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:JUL 30, 2014 Record Date:JUL 18, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect One Director Management For For 2 Empower Majority Shareholder Representative to Sign Contract with Elected Director Management For For 3 Approve Provisionary Budget for Fiscal Year 2014 Shareholder None Against 4 Approve Share-Performance-Based Variable Remuneration for Directors; Approve Addendum to Directors' Contracts of Mandate Shareholder None For 5 Delegate Powers to Board to Implement Share-Performance-Based Remuneration for Executives Shareholder None For 6 Empower Majority Shareholder Representative to Sign Amended Contract with Directors Shareholder None For 7 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 8 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:SEP 16, 2014 Record Date:SEP 05, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Board's Activity Reports for S1 2014 Management For For 2 Approve Amendments and Appendix to Directors' Contract of Mandate Management For For 3 Delegate Powers to Cornel Bobalca to Sign Amended Contracts of Mandate with Directors Management For For 4 Authorize Procurement of Legal Advisory Services Management For For 5 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 6 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:OCT 21, 2014 Record Date:OCT 10, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Quarterly Reporting by the Board and Setup of Monitoring System Regarding Public Procurement Transactions Shareholder None Did Not Vote 2 Approve Drafting by the Board of Annual Report on Sponsoring Activities Shareholder None Did Not Vote 3 Approve Drafting by the Board of Development Strategy for 2015-2025 Shareholder None Did Not Vote 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For Did Not Vote 5 Authorize Filing of Required Documents/Other Formalities Management For Did Not Vote ROMGAZ SA Meeting Date:NOV 04, 2014 Record Date:OCT 21, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Contract with Sergiu-Cristian Manea as Director Management For For 2 Empower Shareholder Representative to Sign Contract with Sergiu-Cristian Manea Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 13, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Kim Han-Joong as Outside Director Management For For 2.1.2 Elect Lee Byung-Gi as Outside Director Management For For 2.2 Elect Kwon Oh-Hyun as Inside Director Management For For 2.3 Elect Kim Han-Joong as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SIAM COMMERCIAL BANK PCL Meeting Date:APR 02, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:SCB Security ID:Y7905M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Annual Report of the Board Management None None 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4 Approve Directors' Remuneration and Bonus Management For For 5.1 Elect Vichit Suraphongchai as Director Management For For 5.2 Elect Kulpatra Sirodom as Director Management For For 5.3 Elect Weerawong Chittmittrapap as Director Management For For 5.4 Elect Kulit Sombatsiri as Director Management For For 5.5 Elect Arthid Nanthawithaya as Director Management For For 5.6 Elect Yol Phokasub as Director Management For For 6 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Articles of Association Management For For 8 Amend Corporate Purpose Management For For 9 Amend Memorandum of Association to Reflect Changes in Capital Management For For SK INNOVATION CO., LTD. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:096770 Security ID:Y8063L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Jung Chul-Gil as Inside Director Management For Against 2.2 Elect Kim Dae-Gi as Outside Director Management For For 2.3 Elect Han Min-Hee as Outside Director Management For For 3 Elect Kim Dae-Gi as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SOCIEDAD QUIMICA Y MINERA DE CHILE S.A. SQM Meeting Date:JUL 07, 2014 Record Date:JUN 20, 2014 Meeting Type:SPECIAL Ticker:SQM-B Security ID:833635105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividends of US $ 0.87387 Per Share Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For SOCIEDAD QUIMICA Y MINERA DE CHILE S.A. SQM Meeting Date:APR 24, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:SQM-B Security ID:833635105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For Against 2 Appoint Auditors and Account Inspectors Management For Against 3 Approve Report Regarding Related-Party Transactions Management For Against 4 Approve Investment and Financing Policy Management For Against 5 Approve Allocation of Income and Dividends, and Dividend Policy Management For Against 6 Receive Report on Board's Expenses Management For For 7 Elect Directors and Fix Their Remuneration Management For Against 8 Receive Issues Related to Directors Committee (Audit Committee) and Health, Safety and Environmental Committee Management For For 9 Other Business Management For Against SOUZA CRUZ S.A. Meeting Date:MAR 19, 2015 Record Date: Meeting Type:ANNUAL Ticker:CRUZ3 Security ID:P8T37D137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year ended Dec 31, 2014 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Remuneration of Company's Management Management For For 4 Install Fiscal Council Management For For 5 Elect Fiscal Council Members and Approve their Remuneration Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2014 Profit Distribution Management For For 3.1 Elect Morris Chang with Shareholder No. 4515 as Non-independent Director Management For For 3.2 Elect F.C. Tseng with Shareholder No. 104 as Non-independent Director Management For For 3.3 Elect Johnsee Lee, a Representative of National Development Fund, Executive Yuan, with Shareholder No. 1 as Non-independent Director Management For For 3.4 Elect Peter Leahy Bonfield as Independent Director Management For For 3.5 Elect Stan Shih with Shareholder No. 534770 as Independent Director Management For For 3.6 Elect Thomas J. Engibous as Independent Director Management For For 3.7 Elect Kok-Choo Chen as Independent Director Management For For 3.8 Elect Michael R. Splinter as Independent Director Management For For 4 Transact Other Business (Non-Voting) Management None None TATA CONSULTANCY SERVICES LTD. Meeting Date:APR 28, 2015 Record Date:APR 21, 2015 Meeting Type:COURT Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Amalgamation Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 30, 2015 Record Date:JUN 23, 2015 Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Approve Final Dividend Management For For 3 Elect C. Mistry as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Appointment and Remuneration of N. Chandrasekaran as CEO and Managing Director Management For For 6 Elect A. Subramanian as Director Management For For 7 Approve Appointment and Remuneration of A. Subramanian as Executive Director Management For For 8 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For TATA MOTORS LTD. Meeting Date:JUL 31, 2014 Record Date:JUN 06, 2014 Meeting Type:ANNUAL Ticker:500570 Security ID:Y85740267 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends of INR 2.00 Per Ordinary Share and INR 2.10 Per 'A' Ordinary Share Management For For 3 Reelect R. Speth as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect N. Wadia as Independent Non-Executive Director Management For For 6 Elect R. Mashelkar as Independent Non-Executive Director Management For For 7 Elect N. Munjee as Independent Non-Executive Director Management For For 8 Elect S. Bhargava as Independent Non-Executive Director Management For Against 9 Elect V. Jairath as Independent Non-Executive Director Management For For 10 Elect F. Nayar as Independent Non-Executive Director Management For For 11 Approve Remuneration of Cost Auditors Management For For 12 Approve Invitation and Acceptance of Fixed Deposits from Public and Members Management For Against TATA MOTORS LTD. Meeting Date:JAN 19, 2015 Record Date:DEC 05, 2014 Meeting Type:SPECIAL Ticker:500570 Security ID:Y85740267 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revision in the Minimum Remuneration of R. Pisharody, Executive Director (Commercial Vehicles) Due to Inadequacy of Profits for Financial Year Ended March 31, 2014 Management For For 2 Approve Revision in Minimum Remuneration of S. Borwankar, Executive Director (Quality) Due to Inadequacy of Profits for Financial Year Ended March 31, 2014 Management For For 3 Approve Revision in Minimum Remuneration of K. Slym, Managing Director Due to Inadequacy of Profits for Financial Year Ended March 31, 2014 Management For For 4 Approve Minimum Remuneration of R. Pisharody, Executive Director (Commercial Vehicles) in Case of Inadequacy of Profits for Financial Year 2014-2015 and Financial Year 2015-2016 Management For Against 5 Approve Minimum Remuneration of S. Borwankar, Executive Director (Quality) in Case of Inadequacy of Profits for Financial Year 2014-2015 and Financial Year 2015-2016 Management For Against TATA MOTORS LTD. Meeting Date:MAR 03, 2015 Record Date:JAN 27, 2015 Meeting Type:SPECIAL Ticker:500570 Security ID:Y85740267 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Rights Issue of Ordinary and 'A' Ordinary Shares Management For For TENCENT HOLDINGS LTD. Meeting Date:MAY 13, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:00700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Li Dong Sheng as Director Management For Against 3.1b Elect Iain Ferguson Bruce as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Auditor and Authorize Board to Fix Their Remuneration Management For Against 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against THAI BEVERAGE PCL Meeting Date:APR 22, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:Y92 Security ID:Y8588A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For Did Not Vote 2 Acknowledge Business Operation for 2014 and the Report of the Board of Directors Management None None 3 Approve Financial Statements and Auditors' Reports Management For Did Not Vote 4 Approve Dividend Payment and Appropriation Management For Did Not Vote 5a1 Elect Charoen Sirivadhanabhakdi as Director Management For Did Not Vote 5a2 Elect Khunying Wanna Sirivadhanabhakdi as Director Management For Did Not Vote 5a3 Elect Komen Tantiwiwatthanaphan as Director Management For Did Not Vote 5a4 Elect Prasit Kovilaikool as Director Management For Did Not Vote 5a5 Elect Kanung Luchai as Director Management For Did Not Vote 5a6 Elect Ng Tat Pun as Director Management For Did Not Vote 5a7 Elect Panote Sirivadhanabhakdi as Director Management For Did Not Vote 5b Approve Names and Number of Directors Who Have Signing Authority Management For Did Not Vote 6 Approve Remuneration of Directors Management For Did Not Vote 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For Did Not Vote 8 Approve D&O Insurance for Directors and Executives Management For Did Not Vote 9 Approve Mandate for Interested Person Transactions Management For Did Not Vote 10 Other Business (Voting) Management For Did Not Vote TUPRAS TURKIYE PETROL RAFINERILERI A.S. Meeting Date:MAR 30, 2015 Record Date: Meeting Type:ANNUAL Ticker:TUPRS Security ID:M8966X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Allocation of Income Management For For 7 Elect Directors Management For For 8 Approve Remuneration Policy Management For For 9 Approve Director Remuneration Management For For 10 Ratify External Auditors Management For For 11 Approve Advanced Dividend Payment Management For For 12 Receive Information on Charitable Donations for 2014 and Approve Upper Limit of the Donations for 2015 Management For Against 13 Receive Information on Guarantees, Pledges and Mortgages Provided by the Company to Third Parties Management None None 14 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 15 Wishes Management None None UNILEVER PLC Meeting Date:APR 30, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Paul Polman as Director Management For For 4 Re-elect Jean-Marc Huet as Director Management For For 5 Re-elect Laura Cha as Director Management For For 6 Re-elect Louise Fresco as Director Management For For 7 Re-elect Ann Fudge as Director Management For For 8 Re-elect Mary Ma as Director Management For For 9 Re-elect Hixonia Nyasulu as Director Management For For 10 Re-elect John Rishton as Director Management For For 11 Re-elect Feike Sijbesma as Director Management For For 12 Re-elect Michael Treschow as Director Management For For 13 Elect Nils Andersen as Director Management For For 14 Elect Vittorio Colao as Director Management For For 15 Elect Dr Judith Hartmann as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For UNITED BANK LIMITED Meeting Date:MAR 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:UBL Security ID:Y91486103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Dividend Management For For 4 Approve A.F. Ferguson & Co. and KPMG Taseer Hadi & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Non-Executive Directors Management For For 6 Other Business (Voting) Management For Against VALE S.A. Meeting Date:DEC 23, 2014 Record Date:NOV 28, 2014 Meeting Type:SPECIAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement to Absorb Sociedade de Mineracao Constelacao de Apolo S.A. (Apolo) and Vale Mina do Auzl S.A. (VMA) Management For For 2 Appoint KPMG Auditores Independentes as the Independent Firm to Appraise Proposed Transaction Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Absorption of Sociedade de Mineracao Constelacao de Apolo S.A. (Apolo) and Vale Mina do Auzl S.A. (VMA) Management For For VALE S.A. Meeting Date:MAY 13, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For For 1.2 Approve Allocation of Income and Dividends Management For For 1.3 Elect Directors Management None None 1.4 Elect Fiscal Council Member(s) Nominated by Preferred Shareholders Shareholder None Withhold 1.5 Approve Remuneration of Company's Management Management For Withhold 2.1 Amend Bylaws Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:OCT 24, 2014 Record Date:SEP 23, 2014 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposal to Authorize the Company to Carry Out Principal-Guaranteed Financing Business Management For Against 1 Approve Provision of Financial Guarantee to Yancoal Australia Ltd. Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:DEC 12, 2014 Record Date:NOV 11, 2014 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Materials Supply Agreement and Related Annual Caps Management For For 1.2 Approve Labour and Services Agreement and Related Annual Caps Management For For 1.3 Approve Insurance Fund Administrative Services Agreement and Related Annual Caps Management For For 1.4 Approve Products, Materials and Equipment Leasing Agreement and Related Annual Caps Management For For 1.5 Approve Electricity and Heat Agreement and Related Annual Caps Management For For 1.6 Approve Financial Services Agreement and Related Annual Caps Management For Against 2.1 Approve Rights Offer to Issue the Convertible Hybrid Bonds by Yancoal Australia or its Wholly-owned Subsidiary to the Shareholders of Yancoal Australia on a Pro Rata, Renounceable Basis Shareholder For For 2.2 Approve Subscription of the Convertible Hybrid Bonds by the Company Under the Rights Offer Shareholder For For 2.3 Approve Entering into the Letter of Debt Support Shareholder For For 2.4 Approve Possible Deemed Disposal of Up to 65.2 Percent Equity Interest of Yancoal Australia by the Company in the Event that All Bondholders Exercise Their Conversion Rights in Full in Respect of all the Convertible Hybrid Bonds Shareholder For For 2.5 Authorize Board to Handle Matters in Relation to the Rights Offer and the Subscription Shareholder For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:MAY 22, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Board of Directors' Report Management For For 2 Accept Work Report of the Supervisory Committee Management For For 3 Accept Financial Statements Management For For 4 Approve Profit Distribution Plan and Distribution of Dividend Management For For 5 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 6 Approve Renewal of Liability Insurance of Directors, Supervisors and Senior Officers Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Amend Articles of Association Management For For 9 Authorize the Company to Carry Out Domestic and Overseas Financing Activities Management For For 10 Approve Provision of Financial Guarantees Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Authorize Repurchase of Issued H Share Capital Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:MAY 22, 2015 Record Date:APR 21, 2015 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Developing Markets Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
